DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 11 regarding the objection to the drawings has been fully considered. While applicant demonstrates that the patient specific instrument and the instrument and the inertial measurement unit are formed as a single unit in Fig. 3, it is still unclear what element in the figures corresponds to the shadow-generating device, as in Claim 1 and where the tracker element, which is understood to be element #7, as on Page 15 Line 2, is located in the figures. Therefore, the objections to the drawings is maintained.
Applicant’s argument on Pages 11-12 regarding the objection to the specification has been fully considered. The objection is withdrawn in view of the amendments.
Applicant’s argument on Pages 12-13 regarding the objection to Claims 1, 6, 14, 15, 19, 21, 24, 25, and 27 has been fully considered. The objections are withdrawn in view of the amendments.
Applicant’s argument on Pages 13-14 regarding the claim interpretation of Claims 1 and 21 has been fully considered. The interpretation is withdrawn in view of the argument and amendments.
Applicant’s argument on Page 14 regarding the rejection of Claim 21, and those depending therefrom, under 35 U.S.C. 112(a) has been fully considered. The rejection is withdrawn in view of the amendments.
Applicant’s argument on Pages 14-15 regarding the rejection of Claims 3, 14, 21, 24, and 29 under 35 U.S.C. 112(b) has been fully considered. The rejections are withdrawn in view of the amendments.

Yet, Marti teaches that a shadow-generating device, [0091] (“reticule”), is arranged between the optical source, [0091] (“light source”), and the imaging device, [0091] (“camera sensor”), for generating a shadow, [0091] (“The reticule is designed such that when a light source is in front of the sensor it casts a shadow on the camera sensor through the reticle”), wherein the light source, as required by the instant Claim 1, is comprised within a shadow imaging tracking system, as in [0091] of Marti, whereby the shadow imaging tracking system is configured to compute an elevation of the optical source from a pattern the shadow casts on a surface of the imaging device, [0091] (“The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved.”), where the vertical angular position of the light source is interpreted as an elevation of the optical source.
Additionally, Thornberry teaches the integrated measurement system, [0062] (“Computer-guided system 5”), comprises an inertial measurement unit, [0063] (“Table IMU 10”) and [0064] (“Pelvic IMU 20”), configured to determine at least one of a position of a patient, [0066] (“the movement of table IMU 10 and pelvic IMU 20 is identified so that the position of pelvis 25 can be determined vis-a-vis surgical table 15.”), or an acceleration or rotation of a body part of the patient, [0090] (“computer-
Furthermore, applicant argues on Page 17 that a patient specific instrument sensor is not required by amended Claim 1. However, Line 7 of Claim 1 recites “a patient specific instrument sensor.”
Applicant’s argument on Pages 17-18 regarding the rejection of Claim 2 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive and/or moot under new grounds of rejection necessitated by amendment.
Applicant’s argument on Page 18 regarding the rejection of Claim 17 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive in light of the response above.
Applicant’s argument on Pages 18-19 regarding the rejection of Claim 19 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive. Applicant argues that there is not teaching or disclosure of a mechanical coupling in Schoenefeld.
Yet, Schoenefeld teaches the tracking system, [0041] (“reference array 604”), is attachable by a defined mechanical coupling, [0041] (“tracking or reference array 604 is provided with a quick connect base 606 that dimensionally corresponds with receptacle 602 such that a removable snap-fit connection can be achieved between the two components. […] It should also be understood and appreciated that any attachment means known within the art may be used to secure reference array 604 to surgical component 320. Such attachment means include, but are not limited to, welding, fusing, molding, gluing, threading, snap-connections, quick disconnect connections and the like.”).
Applicant’s argument on Pages 19-20 regarding the rejection of Claim 21 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive. Applicant argues that Schoenefeld does not teach or disclose at least one of a position or a rotation of the instrument relative to the patient specific instrument is adjusted such that an adjustment can be restricted to a single or multiple movement, wherein the movement can be one of a linear movement or a rotation movement or the movement is restricted by a mechanical interface.
Yet, Schoenefeld teaches a forward or backward motion of the instrument 504, as in [0040] (“surgeon 402 is shown using a pin insertion device 504 to insert pin 502 into bone 404 through one of holes 328.”), where it is interpreted that the instrument 504 is then separated from the pin 502, thus demonstrating a linear movement. Furthermore, Schoenefeld teaches means to adjust position or a rotation of the instrument relative to the patient specific instrument, [0046] (“surgeon 716 moves instrument 714 relative to bone 404, the tracking system locates and tracks marker array 715 in real-time.”), where the movement of the instrument 714 relative to the bone 404, which is attached to the surgical component 320, as in [0038], is interpreted as adjusting the position or rotation of the instrument relative to the patient specific instrument. While Figs. 4 and 6 do not explicitly show arrows indicating movement of the pin insertion device 504 and the instrument 714, it is interpreted from the disclosure in the above cited paragraphs that Schoenefeld teaches linear or rotational movement.
Applicant’s argument on Pages 20-21 regarding the rejection of Claim 25 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive. Applicant argues that Schoenefeld does not teach at least one of the patient specific instrument or the instrument or the integrated measurement system or the acceleration sensor is configured to connect to a host computer comprising a display.
Yet, Thornberry teaches wherein at least one of the patient specific instrument or the instrument or the integrated measurement system, [0063] (“Table IMU 10”) and [0064] (“Pelvic IMU 20”), or the acceleration sensor is configured to connect to a host computer, [0061] (“Computer-guided system 5 also comprises computational means 45 (e.g., an appropriately programmed general purpose computer), input means 50 for acquiring data from the aforementioned table IMU 10, pelvic IMU 20 and insert IMU 30 and transmitting the same to computational means 45”), comprising a display, [0061] (“output means 55 for transmitting data from computational means 45 to a display 60 for displaying information from computational means 45 to the user”).
Applicant’s argument on Pages 21-22 regarding the rejection of Claim 29 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive. Applicant argues that Schoenefeld does not teach or disclose that at least one of the instrument or the patient specific instrument comprises a memory for storing data comprising patient data or imaging data to be used for the procedure.
Yet, Marti teaches at least one of the instrument or the patient specific instrument, [0064] (“Trackers 10 are intended and designed to be fixed on the objects to be tracked (e. g. surgical tools, surgical equipment”), comprises a memory for storing data comprising patient data or imaging data to be used for the procedure, [0066] (“Calibration as well as other information […] may be stored in a persistent memory (for example in a chip or other similar electronic element) in the Tracker 10”).
Applicant’s argument on Pages 22-23 regarding the rejection of Claim 32 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive. Applicant argues that Schoenefeld does not teach or disclose at least one of the instrument or the patient specific instrument comprises an instrument storage application software for execution on the instrument or patient specific instrument or on the host computer.
Yet, Thornberry teaches at least one of the instrument or the patient specific instrument, [0063] (“Table IMU 10”) and [0064] (“Pelvic IMU 20”), because the instrument or the patient specific instrument comprises an integrated measurement system as in Claim 1, comprises an instrument storage application software, [0061] (“input means 50”), where the table IMU 10 and the pelvic IMU 20 records and transfers the data to the computations means 45, for execution on the instrument or patient specific instrument or on the host computer, [0061] (“computational means 45”), which then determines “the relative positioning of the patient and the insert based upon movement of the surgical table, movement of the patient, and movement of the insert” (Thornberry, Claim 1), where the determination is interpreted as execution.
Applicant’s argument on Page 23 regarding the rejection of Claim 33 under 35 U.S.C. 103 over Schoenefeld in view of Marti and Thornberry has been fully considered but is not persuasive in light of the response above.
Applicant’s argument on Pages 23-24 regarding the rejection of Claims 6 and 11 under 35 U.S.C. 103 over Schoenefeld, Marti, and Thornberry, further in view of Hasler has been fully considered but is not persuasive in light of the response above.
Applicant’s argument on Pages 24-25 regarding the rejection of Claims 3 and 13 under 35 U.S.C. 103 over Schoenefeld, Marti, and Thornberry, further in view of Hladio has been fully considered but is not persuasive in light of the response above.
Applicant’s argument on Pages 25-26 regarding the rejection of Claim 14 under 35 U.S.C. 103 over Schoenefeld, Marti, and Thornberry, further in view of Hladio has been fully considered but is not persuasive. Applicant argues that Hladio does not teach or disclose the patient specific instrument is configured to perform a position measurement of at least one of a first anatomical structure and a second anatomical structure or to combine it with the measurement of the patient’s positon as obtained from the inertial measurement unit.
Yet, Hladio teaches the patient specific instrument is configured to perform a position measurement, [0033] (“measure the positional relationship”), of at least one of a first anatomical structure, [0033] (“pelvis 404”), and a second anatomical structure, [0033] (“femur 410”), or to combine it with the measurement of the patient’s positon as obtained from the inertial measurement unit.
Applicant’s argument on Pages 26-27 regarding the rejection of Claim 15 under 35 U.S.C. 103 over Schoenefeld, Marti, and Thornberry, further in view of Hladio has been fully considered but is not persuasive. Applicant argues that Hladio does not teach or disclose any first or second patient specific instrument.
Yet, Hladio teaches a first patient specific instrument, [0032] (“pelvis sensor unit 430”) and a second patient specific instrument [0032] (“femur sensor unit 425”).
Applicant’s argument on Pages 27-28 regarding the rejection of Claim 16 under 35 U.S.C. 103 over Schoenefeld, Marti, and Thornberry, further in view of Hladio has been fully considered but is not persuasive. Applicant argues that Hladio does not teach or disclose the second patient specific instrument being configured to be fixed to the second anatomical structure and comprising the integrated measurement system to track the position of the second anatomical structure relative to the first anatomical structure.
Yet, Hladio teaches the second patient specific instrument, [0033] (“pelvis sensor unit 430”), being configured to be fixed to the second anatomical structure, [0032] (“coupled to the pelvis 404 using a pin or bone screw 431”), and comprising the integrated measurement system to track the position of the second anatomical structure relative to the first anatomical structure, [0061] (“track the position of the femur relative to the pelvis during a reduction procedure”), where by nature, because the patient specific instruments 430, 425, are attached to their respective anatomical structures, the position of the second anatomical structure relative to the first anatomical structure is tracked.
Applicant’s argument on Pages 28-29 regarding the rejection of Claim 27 under 35 U.S.C. 103 over Schoenefeld, Marti, and Thornberry, further in view of Hladio has been fully considered but is not persuasive. Applicant argues that Hladio does not teach or disclose that the sensor units 430, 425 correspond to a patient specific instrument or an instrument or an integrated measurement system. 
Yet, the sensor units 430, 425 of Hladio are cited to teach the communication with each other, [0037] (“[0037] “The positional relationship between the femur sensor unit 425 and the pelvis sensor unit 430 can be measure…and transmitted wirelessly (or via a wired communication) to computer system 690.”), as they are two instruments of the same or a different kind, and the teaching is further combined with those of the modified system of Schoenefeld in order to teach a patient specific instrument that meets the limitation, as the sensor units may be placed on the patient specific instrument, the instrument, or the integrated measurement system. Furthermore, Hladio teaches communication of tracking data to a host device by at least one of the following elements: a data collecting element, a computation element, a display, a PC, a tablet, or a mobile device, [0033] (“The information measured by the femur sensor unit 425 and the pelvis 430 is transmitted to a computing device (e.g., computer 690 of FIG. 6), and contains enough information to determine the relative positioning of the sensor units, and therefore the relative positioning of the femur 410 with respect to the pelvis 404.”).
Applicant’s argument on Pages 29-30 regarding the rejection of Claim 30 under 35 U.S.C. 103 over Schoenefeld, Marti, and Thornberry, further in view of Hladio has been fully considered but is not persuasive. Applicant argues that Hladio does not teach or disclose a first and a second instrument, wherein the first instrument comprises a memory for storing instrument data for the second instrument to be used together with the first instrument, wherein the instrument data can include at least one of an offset, a type of instrument, or display data.
Yet, Hladio teaches a first, [0033] (“pelvis sensor unit 430”), and a second instrument, [0033] (“femur sensor unit 425”), wherein the first instrument comprises a memory, ([0051] “main memory 808”, where the pelvis sensor unit 430 is interconnected with the computer system, as in [0050]), for storing instrument data for the second instrument to be used together with the first instrument, [0049] (“data communication between the system components is accomplished over a network consisting of electronic devices connected either physically or wirelessly, where data is transmitted from one device to another. Such devices may include […] a desktop computer”), wherein the instrument data can include at least one of an offset, a type of instrument or display data, ([0037] “a corresponding computer system 690 conveying a track frame 962, target frame 691, and leg length 693 and offset 694 changes.”).
Applicant’s argument on Pages 30-31 regarding the rejection of Claim 20 over Schoenefeld in view of Marti and Thornberry, further in view of Quaid, has been fully considered but is not persuasive. Applicant argues that Quaid does not teach or disclose the patient specific instrument and the instrument and the inertial measurement unit are formed as a single unit.
Yet, Quaid teaches the patient specific instrument, ([0037] “A surgical tool 112 is shown coupled to haptic device 113”), and the instrument, ([0035] “haptic device 113”), and the inertial measurement unit, ([0043] (“processor based system 36 may comprise a portion of image guided surgery software to provide minimal user functionality e.g., retrieval of previously saved surgical information, preoperative surgical planning, determining the position of the tip and axis of instruments, registering a patient and preoperative and/or intraoperative diagnostic image datasets to the coordinate system of the tracking system, etc.”), are formed as a single unit, ([0051] “The computer-aided surgery system and haptic device may also be integrated into a single system unit”).
Applicant’s argument on Page 31 regarding the rejection of Claim 24 over Schoenefeld in view of Marti and Thornberry, further in view Shelton, has been fully considered but is not persuasive in light of the response above.
While differences between the prior art and the claimed invention are appreciated, they are not embodied in the claims in such a way as to differentiate.
Schoenefeld, Marti, Thornberry, Hasler, Hladio, and Quaid remain applicable to the invention as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a shadow-generating device (Claim 1) and the tracker element (Claim 2) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 29 is objected to because of the following informalities: the limitation “the procedure” is not established previously in the claims. The claim limitation should be amended to “a procedure,” in order to establish proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 19, 21, 25, 29, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US 20080319491) in view of Marti (WO 2016139638), hereinafter cited from the US publication (US 20180049809) and Thornberry (US 20130261633).
Regarding Claim 1, Schoenefeld teaches a surgical instrument system, ([0025] (“surgical navigation system 20”), for treatment of an anatomical structure, ([0025] “performing knee arthroplasty”), comprising at least one of an instrument, ([0046] (“instrument 714”), or a patient specific instrument, ([0038] “surgical component 320” and Fig. 5, re-produced below), for performing the treatment of the anatomical structure, ([0037] “Surgical component 320 also includes one or more cutting slots or guides 324, […] designed to accommodate cutting devices during a bone resection process”), wherein the at least one instrument or the patient specific instrument comprises a measurement system, ([0041] “tracking or reference array 604”), for tracking the at least one instrument or the patient specific instrument relative to the anatomical structure, ([0042] “Once reference array 604 is attached to surgical component 320, navigation system 20 is able to locate and track its position in real-time and display its tracked position on a surgical plan image” and [0043] “As reference array 604 is trackable in real-time, the position of bone 404 can also be tracked in real-time, particularly since reference array 604 is fixably attached to its surface by way of surgical component 320”), in a tracking system, ([0025] “Surgical navigation system 20 has a tracking system that locates arrays and tracks them in real-time” and [0041] “tracking or reference array 604”), [0042] “Once reference array 604 is attached to surgical component 320, navigation system 20 is able to locate and track its position in real-time and display its tracked position on a surgical plan image” and Fig. 5, re-produced below).

    PNG
    media_image1.png
    460
    593
    media_image1.png
    Greyscale

Fig. 5 of Schoenefeld
However, Schoenefeld does not explicitly teach the tracking system to comprise a shadow imaging tracking system comprising an optical source and a shadow-generating device and a patient specific instrument sensor, and an integrated measurement system comprising an inertial measurement unit.
In an analogous shadow tracking field of endeavor, Marti teaches a shadow imaging tracking system comprising an optical source, ([0091] “light source”) and a shadow-generating device, ([0091] “reticule”), whereby the shadow-generating device is arranged between the optical source and an imaging device, ([0091] “camera sensor”), for generating a shadow, ([0091] “The reticule is designed such that when a light source is in front of the sensor it casts a shadow on the camera sensor through the reticle”), whereby the shadow imaging tracking system is configured to compute an elevation of the optical source from a pattern the shadow casts on a surface of the imaging device, ([0091] “The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved.”), where the vertical angular positon of the light source is interpreted as an elevation of the optical source, and any shadow that is cast creates a pattern on the surface of the imaging device.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Schoenefeld and Marti because such a tracking system utilized in surgery reduces risk of injury or death of the patient, as taught by Marti in the Abstract.
However, the system of Schoenefeld modified by Marti does not explicitly teach a patient specific instrument sensor, whereby an initial position of the instrument of the patient specific instrument is registerable by the patient specific instrument sensor and an integrated measurement system comprising an inertial measurement unit.
In an analogous surgical system field of endeavor, Thornberry teaches a surgical instrument system, ([0061] “computer-guided system 5”), comprising a patient specific instrument sensor, ([0041] “first position sensor”), whereby an initial position of the instrument of the patient specific instrument, ([0041] “ultrasound device”), is registerable by the patient specific instrument sensor, ([0041] “a first position sensor for measuring the position of the ultrasound device”), and the integrated measurement system, ([0062] “Computer-guided system 5”), comprises an inertial measurement unit, ([0063] “Table IMU 10” and [0064] “Pelvic IMU 20”), configured to determine at least one of a position of a patient, ([0066] “the movement of table IMU 10 and pelvic IMU 20 is identified so that the position of pelvis 25 can be determined vis-à-vis surgical table 15.”), or an acceleration or rotation of a body part of the patient, ([0090] “computer-guided system 5 may use other sensors in place of the IMUs discussed above (i.e., in place of table IMU 10, pelvic IMU 20, insert IMU 30 and ultrasound IMU 85). These sensors may comprise other position and/or movement and/or motion sensors capable of determining orientation and/or motion, e.g., accelerometers, gyroscopes, magnetometers, tilt sensors and/or combinations of the foregoing.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Thornberry because registering the instrument by the sensor eliminates the need for a pre-operative scan, as taught by Thornberry in [0017], thus cutting down the number of tasks the clinician must carry out and creating a more streamlined approach to patient treatment. Additionally, the integration of an inertial measurement unit to determine the position of the patient or the acceleration or rotation of a body part improves the efficiency of the procedure by eliminating the need to register and track physical anatomical landmarks prior to and during surgery, as taught by Thornberry in [0012], which also streamlines the approach to patient treatment.
Regarding Claim 17, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Furthermore, Schoenefeld teaches wherein the tracking system, ([0041] “tracking or reference array 604”), is detachable from the patient specific instrument, ([0041] “quick disconnect connections”), to be reusable for sterilization and clinic or refurbishment at a manufacturer’s site or wherein the patient specific instrument with the tracking system or the inertial measurement unit is of a single use type, (where the limitation that the tracking system is to be reusable for sterilization and clinic or refurbishment at a manufacturer’s site is directed to functional language, and the modified system of Schoenefeld is capable of performing the function).
Regarding Claim 19, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Furthermore, Schoenefeld teaches wherein the tracking system, ([0041] “tracking or reference array 604”), is attachable by a defined mechanical coupling, ([0041] “tracking or reference array 604 is provided with a quick connect base 606 that dimensionally corresponds with receptacle 602 such that a removable snap-fit connection can be achieved between the two components. […] It should also be understood and appreciated that any attachment means known within the art may be used to secure reference array 604 to surgical component 320. Such attachment means include, but are not limited to, welding, fusing, molding, gluing, threading, snap-connections, quick disconnect connections and the like.”), such that a relative position of the tracking system or the inertial measurement unit with respect to the patient specific instrument and thereby with respect to the anatomy is determined, ([0042] “Once the reference array 604 is attached to surgical component 320, navigation system 20 is able to locate and track its positon” and [0044] “…since the patient matched component is fixably secured to the patient’s anatomy throughout the surgical procedure, reference array 604 is able to function as a rigid reference bone marker to track bone 404 during the surgical procedure.”).
Regarding Claim 21, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Furthermore, Schoenefeld teaches wherein at least one of a position or a rotation of the instrument relative to the patient specific instrument is adjusted such that an adjustment can be restricted to a single or multiple movement, ([0040] “surgeon 402 is shown using a pin insertion device 504 to insert pin 502 into bone 404 through one of holes 328” and [0046] “surgeon 716 moves instrument 714 relative to bone 404, the tracking system locates and tracks marker array 715 in real-time”), wherein the movement can be one of a linear movement, (where it is interpreted that the instrument 504 is then separated from the pin 502, thus demonstrating a linear movement), or a rotational movement, (where it is interpreted that the surgeon’s is capable of rotational movement of the instrument 714), or the movement is restricted by a mechanical interface, (where it is interpreted that the movement of pin insertion device 504 is restricted by the insert pin 502, as it is only so long, and the movement of the instrument 714 is restricted by the surgical component 320).
Regarding Claim 25, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, Schoenefeld does not explicitly teach wherein at least one of the patient specific instrument or the instrument or the integrated measurement system or the inertial measurement unit is configured to connect to a host computer, comprising a display.
In an analogous surgical system field of endeavor, Thornberry teaches wherein at least one of the patient specific instrument or the instrument or the integrated measurement system or the inertial measurement unit, (0063] “Table IMU 10” and [0064] “Pelvic IMU 20”) is configured to connect to a host computer, ([0061] “Computer-guided system 5 also comprises computational means 45 (e.g., an appropriately programmed general purpose computer), input means 50 for acquiring data from the aforementioned table IMU 10, pelvic IMU 20 and insert IMU 30 and transmitting the same to computational means 45”), comprising a display, ([0061] (“output means 55 for transmitting data from computational means 45 to a display 60 for displaying information from computational means 45 to the user”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Thornberry because connecting a display to at least one of the patient specific instrument or the instrument or the integrated measurement system or the inertial measurement unit provides a clear presentation of data to the user, who may then provide a diagnosis or perform treatment as required.
Regarding Claim 29, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, Schoenefeld does not explicitly teach wherein at least one of the instrument or the patient specific instrument comprises a memory for storing data, comprising patient data or imaging data to be used for the procedure.
In an analogous shadow tracking field of endeavor, Marti teaches wherein at least one of the instrument or the patient specific instrument, ([0064] “Trackers 10 are intended and designed to be fixed on the objects to be tracked (e. g. surgical tools, surgical equipment”), comprises a memory for storing data, comprising patient data or imaging data to be used for the procedure, ([0066] “Calibration as well as other information […] may be stored in a persistent memory (for example in a chip or other similar electronic element) in the Tracker 10”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Marti because storing patient data or imaging data to be used for the procedure in a memory provides easy-access for future procedures, thus streamlining the steps of the procedure for a user.
Regarding Claim 32, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, Schoenefeld does not explicitly teach wherein at least one of the instrument or the patient specific instrument comprises an instrument storage application software for execution on the instrument or patient specific instrument or on the host computer.
In an analogous surgical system field of endeavor, Thornberry teaches wherein at least one of the instrument or the patient specific instrument, ([0063] “Table IMU 10” and [0064] “Pelvic IMU 20,” where, as in the instant Claim 1, the instrument or the patient specific instrument comprises an integrated measurement system), comprises an instrument storage application software, (0061] “input means 50,” where the table IMU 10 and the pelvic IMU 20 records and transfers the data to the computations means 45), for execution on the instrument or patient specific instrument or on the host computer, ([0061] “computational means 45”), which then determines “the relative positioning of the patient and the insert based upon movement of the surgical table, movement of the patient, and movement of the insert” (Thornberry, Claim 1), where the determination is interpreted as execution).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Thornberry because this allows actions executed on the instrument, patient specific instrument, or the host computer to be automatic and seamless, and permits the user to focus on the application of treatment or the procedure.
Regarding Claim 33, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Furthermore, Schoenefeld teaches wherein at least one of the patient specific instruments has a mating surface area, ([0038] (“As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone”), wherein a portion of the mating surface area can be detachable from the patient specific instrument, ([0047] “a portion of bone 404 removed after surgeon 716 has inserted saw blade 712 into cut slot 324 of surgical component 320. A portion of the surgical component 321 remains affixed to the removed bone by attachment pin 329” and shown in Fig. 7, re-produced below).

    PNG
    media_image2.png
    466
    538
    media_image2.png
    Greyscale

Fig. 7 of Schoenefeld

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US 20080319491) in view of Marti (WO 2016139638) and Thornberry (US 20130261633), as applied to Claim 1 above, further in view of Kilroy et al. (WO 2016171757), hereinafter cited from the US publication (US 20180168759).
Regarding Claim 2, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, the modified system of Schoenefeld does not explicitly teach wherein the tracking system includes a single tracker element for allowing redundant measurements.
In an analogous surgical system field of endeavor, Kilroy teaches wherein the tracking system, ([0145] “user interface device 10”), includes a single tracker element, [0145] “optical tracker”), for allowing redundant measurements, ([0145] “The optical tracker may provide redundancy for the translatory component of the 6 DOF sensor.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kilroy because trackers that allow for redundant measurements are known in the art to be highly reliable and provide accurate sensor or tracking data, which provides significant advantages in surgery and treatment.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US 20080319491) in view of Marti (WO 2016139638) and Thornberry (US 20130261633), as applied to Claim 1 above, further in view of Hasler (US 20160209248).
Regarding Claim 6, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Furthermore, Marti teaches the shadow imaging tracking system comprises at least a shadow-imaging sensor, whereby a position of light emitting diode (LED) is measurable by the shadow imaging sensor, ([0091] “when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved.”).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Marti because the measuring the position of the light emitting diode allows for improved efficiency of triangulation and identification of the trackers, as taught by Marti in [0079].
	However, the modified system of Schoenefeld does not explicitly teach at least one of a 5D position or a 6D position of the tracker can be tracked by measuring the shadow image on an optical sensor or a tracker for the reception of LED signals in a sequential manner.
In an analogous shadow sensor field of endeavor, Hasler teaches using a tracking system to measure a 6D position of a tracker, (Abstract “the system can compute the 6D position of the LED assembly with respect to the shadow sensor” and [0026] (“The present disclosure relates to a compact 6D positioning system 1000”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hasler because this provides a more accurate tracking system by measuring additional dimensional measurements and additional degrees of freedom.
Regarding Claim 11, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Furthermore, Marti teaches the shadow imaging tracking system comprises a shadow imaging sensor, ([0091] “when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”), for reception of at least two light emitting diodes (LEDs), ([0091] “at least three LEDs 11 are located on each Tracker 10”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Marti because such a tracking system utilized in surgery reduces risk of injury or death of the patient, as taught by Marti in the Abstract.
However, the modified system of Schoenefeld does not explicitly teach the LEDs operate at different wavelengths, wherein the different wavelengths are distinguishable by a filter or by different ranges of differing sensitivity.
In an analogous shadow sensor field of endeavor, Hasler teaches at least two LEDs operating at different wavelengths, wherein the different wavelengths are distinguishable by a filter, ([0007] “the shadow sensor comprises a plurality of filters for filtering light for a plurality of wavelengths […] the at least four light sources of the target are light emitting diodes (LEDs)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hasler because this allows the identification and position of the specific light source, as taught by Hasler in [0009].

Claims 3, 13-16, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US 20080319491) in view of Marti (WO 2016139638) and Thornberry (US 20130261633), as applied to Claim 1 above, further in view of Hladio et al. (US 20130274633).
Regarding Claim 3, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Furthermore, Schoenefeld teaches wherein the tracking allows at least one combination of relative measurement between the patient specific instrument and the instrument, ([0025] (“Surgical navigation system 20 has a tracking system that locates arrays and tracks them in real-time. […] The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display (such as computer display 27 for instance) to assist the surgeon during the surgical procedure” and [0046] “The tracking system detects the location of surgical instrument 714 relative to bone 404 by referencing the position of marker array 715 as it moves with respect to reference array 604, which is fixably attached to bone 404 by way of surgical component 320.”).
However, the modified system of Schoenefeld does not explicitly teach whereby the tracking system allows at least one combination of relative measurement between the patient specific instrument and the instrument or wherein the tracking system is attached to a plurality of patient specific instrument or instruments.
In an analogous surgical field of endeavor, Hladio teaches a surgical instrument system, (Abstract “computer-assisted joint replacement surgery, and corresponding navigation systems”), wherein the tracking system, ([0033] “computer 690”), is attached to a plurality of patient specific instrument or instruments, ([0037] “The positional relationship between the femur sensor unit 425 and the pelvis sensor unit 430 can be measured, in real-time or proximate real-time, and transmitted wirelessly (or via wired communication) to computer system 690.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hladio because this allows a user to determine a positional relationship between two rigid bodies with two corresponding coordinate systems, when neither rigid body is fixed to a global coordinate system, which is advantageous in joint replacement surgery, as taught by Hladio in [0033].
Regarding Claim 13, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. Additionally, Thornberry teaches wherein the integrated measurement system, ([0062] “Computer-guided system 5”), comprises an inertial measurement unit, ([0063] “Table IMU 10” and [0064] “Pelvic IMU 20”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Thornberry because the integration of an inertial measurement unit to determine the position of the patient or the acceleration or rotation of a body part improves the efficiency of the procedure by eliminating the need to register and track physical anatomical landmarks prior to and during surgery, as taught by Thornberry in [0012], which also streamlines the approach to patient treatment.
However, the system of Schoenefeld modified by Marti and Thornberry does not explicitly teach the integrated measurement system comprises an optical measurement.
In an analogous surgical field of endeavor, Hladio teaches an optical measurement, ([0044] “femur sensor unit includes an optical reader, and the pelvis sensor unit […] includes a beacon”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hladio because the optical measurement by the optical reader and beacon can track the position of one anatomical structure relative to another during a procedure, as taught by Hladio in the Abstract.
Regarding Claim 14, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, the modified system of Schoenefeld does not explicitly teach wherein the patient specific instrument is configured to perform a position measurement of at least one of a first anatomical structure and a second anatomical structure or to combine it with the measurement of the patient’s position as obtained from the inertial measurement unit.
In an analogous surgical field of endeavor, Hladio teaches wherein the patient specific instrument is configured to perform a position measurement, ([0033] (“measure the positional relationship”), of at least one of a first anatomical structure, ([0033] “pelvis 404”), and a second anatomical structure, ([0033] “femur 410”), or to combine it with the measurement of the patient’s position as obtained from the inertial measurement unit.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hladio because when the relative positioning between the two anatomical structures is determined, as taught by Hladio in [0033], it provides significant advantage in surgical placement and treatment, as it allows a surgeon to accurately determine placement during the procedure.
Regarding Claim 15, the modified system of Schoenefeld teaches all limitations of Claim 14, as discussed above. However, the modified system of Schoenefeld does not explicitly teach wherein the first anatomical structure is disposed with a first patient specific instrument and the second anatomical structure is disposed with a second patient specific instrument.
In an analogous surgical field of endeavor, Hladio teaches wherein the first anatomical structure, ([0032] “pelvis 404”), is disposed with a first patient specific instrument, ([0032] “pelvis sensor unit 430”), and the second anatomical structure, ([0032] “femur 410”), is disposed with a second patient specific instrument, ([0032] “femur sensor unit 425” and Fig. 4, re-produced below).

    PNG
    media_image3.png
    549
    316
    media_image3.png
    Greyscale

Fig. 4 of Hladio
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hladio because when the anatomical structures are disposed with their respective patient specific instruments in order to provide accurate and real-time calculations which are performed, as taught by Hladio in [0028], which provides an advantage to the surgeon in tracking and placement during surgery or other invasive procedures.
Regarding Claim 16, the modified system of Schoenefeld teaches all limitations of Claim 15, as discussed above. Furthermore, Hladio teaches wherein the second patient specific instrument, ([0033] (“pelvis sensor unit 430”), is configured to be fixed to the second anatomical structure, ([0032] “coupled to the pelvis 404 using a pin or bone screw 431”), and comprises the integrated measurement system to track the position of the second anatomical structure relative to the first anatomical structure, ([0061] “track the position of the femur relative to the pelvis during a reduction procedure”, where by nature, because the patient specific instruments 430, 425, are attached to their respective anatomical structures, the position of the second anatomical structure relative to the first anatomical structure is tracked).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hladio because when the patient specific instrument is configured to track the position of the relationship between the anatomical structures, it provides the advantage of not requiring pelvic registration and stereoscopic camera units, as taught by Hladio in [0029].
Regarding Claim 27, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, the modified system of Schoenefeld does not teach wherein at least one of the patient specific instrument or the instrument or the integrated measurement system or the inertial measurement unit is configured to communicate with at least one other instrument of the same or a different kind or wherein at least one of the instrument or the patient specific instrument communicates its tracking data to a host device by at least one of the following elements: a data collecting element, a computation element, a display, a PC, a tablet, or a mobile device.
In an analogous surgical field of endeavor, Hladio teaches wherein at least one of the patient specific instrument, ([0032] “femur sensor unit 425 […] pelvis sensor unit 430”) or the instrument or the integrated measurement system or the inertial measurement unit is configured to communicate with at least one other instrument of the same or a different kind, ([0037] “The positional relationship between the femur sensor unit 425 and the pelvis sensor unit 430 can be measure…and transmitted wirelessly (or via a wired communication) to computer system 690”, as they are two instruments of the same or a different kind and the teaching is further combined with those of the modified system of Schoenefeld in order to teach a patient specific instrument that meets the limitation, as the sensor units may be placed on the patient specific instrument, the instrument, or the integrated measurement system), or wherein at least one of the instrument or the patient specific instrument communicates its tracking data to a host device by at least one of the following elements: a data collecting element, a computation element, a display, a PC, a tablet, or a mobile device, ([0033] “The information measured by the femur sensor unit 425 and the pelvis 430 is transmitted to a computing device (e.g., computer 690 of FIG. 6), and contains enough information to determine the relative positioning of the sensor units, and therefore the relative positioning of the femur 410 with respect to the pelvis 404.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hladio because combining an instrument of a same or a different kind, such as a computer with a processor, for communication allows the data communicated to be displayed or manipulated in such a way that is beneficial to a user.
Regarding Claim 30, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, the modified system of Schoenefeld does not explicitly teach wherein a first and a second instrument are provided, wherein the first instrument comprises a memory for storing instrument data for the second instrument to be used together with the first instrument, wherein the instrument data can include at least one of an offset, a type of instrument or display data.
In an analogous surgical field of endeavor, Hladio teaches wherein a first, ([0033] “pelvis sensor unit 430”), and a second instrument, ([0033] “femur sensor unit 425”), are provided, wherein the first instrument comprises a memory, ([0051] “main memory 808”, where the pelvis sensor unit 430 is interconnected with the computer system, as in [0050]), for storing instrument data for the second instrument to be used together with the first instrument, ([0049] “data communication between the system components is accomplished over a network consisting of electronic devices connected either physically or wirelessly, where data is transmitted from one device to another. Such devices may include […] a desktop computer”), wherein the instrument data can include at least one of an offset, a type of instrument or display data, ([0037] “a corresponding computer system 690 conveying a track frame 962, target frame 691, and leg length 693 and offset 694 changes.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hladio because storing instrument data in a memory can be beneficial in comparing past data to determine any changes, such as change in leg length during the procedure, as taught by Hladio in [0039].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US 20080319491) in view of Marti (WO 2016139638) and Thornberry (US 20130261633), as applied to Claim 1 above, further in view of Quaid et al. (US 20160228204).
Regarding Claim 20, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, the modified system of Schoenefeld does not explicitly teach whereby the patient specific instrument and the instrument and the inertial measurement unit are formed as a single unit.
In an analogous surgical system field of endeavor, Quaid teaches a surgical instrument system, ([0035] “computer assisted surgery system 11”), whereby the patient specific instrument, ([0037] “A surgical tool 112 is shown coupled to haptic device 113”), and the instrument, ([0035] “haptic device 113”), and the inertial measurement unit, ([0043] (“processor based system 36 may comprise a portion of image guided surgery software to provide minimal user functionality e.g., retrieval of previously saved surgical information, preoperative surgical planning, determining the position of the tip and axis of instruments, registering a patient and preoperative and/or intraoperative diagnostic image datasets to the coordinate system of the tracking system, etc.”), are formed as a single unit, ([0051] “The computer-aided surgery system and haptic device may also be integrated into a single system unit”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Quaid because when the elements are formed as a single unit, it provides the advantage of being easier to navigate around the patient during a procedure.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US 20080319491) in view of Marti (WO 2016139638) and Thornberry (US 20130261633), as applied to Claim 1 above, further in view of Shelton et al. (US 20160256155).
Regarding Claim 24, the modified system of Schoenefeld teaches all limitations of Claim 1, as discussed above. However, the modified system of Schoenefeld does not explicitly teach wherein at least one of the patient specific instrument or the instrument or the integrated measurement system or the inertial measurement unit is driven by an autonomous energy source comprising a battery.
In an analogous surgical instrument field of endeavor, Shelton teaches a surgical instrument system, wherein at least one of the patient specific instrument or the instrument, ([0138] “instrument 10”), or the integrated measurement system or the inertial measurement unit is driven by an autonomous energy source comprising a battery, ([0145] “A number of batteries 98 may be connected in series may be used as the power source for the surgical instrument 10,” where batteries are interpreted as an autonomous energy source because the batteries provide power without any external source needed, such as a wire connected to an outlet.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shelton because combining an autonomous energy source, such as a battery, allows the instrument to be used without being plugged into an energy source, such as an outlet, which provides significant advantage in ease of use of the instrument during the procedure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Oommen Jacob/               Primary Examiner, Art Unit 3793